


EXHIBIT 10.1


FIRST AMENDMENT TO OMNIBUS AGREEMENT


This FIRST AMENDMENT TO OMNIBUS AGREEMENT (this “Amendment”), dated as of June
20, 2014, is entered into by and among TETRA Technologies, Inc., a Delaware
corporation (“TETRA”), Compressco Partners GP Inc., a Delaware corporation (the
“General Partner”), and Compressco Partners, L.P., a Delaware limited
partnership (the “Partnership”).


A.
The parties have previously entered into that certain Omnibus Agreement, dated
as of June 20, 2011 (the “Omnibus Agreement”). Terms used herein without
definition shall have the meanings ascribed to them in the Omnibus Agreement.



B.
The initial term of the Omnibus Agreement will expire on June 20, 2014.



C.
The parties hereto wish to extend the term of the Omnibus Agreement to continue
on an evergreen basis until terminated by any party by giving at least 180 days’
prior written notice to the other parties.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Section 5.4 of the Omnibus Agreement is hereby deleted in its entirety and
replaced with the following:


“5.4 Termination. This Agreement, other than the provisions set forth in
Articles IV and V hereof, shall continue and terminate upon the earlier to occur
of (i) a Change of Control of the General Partner or TETRA or (ii) any party
providing at least 180 days’ prior written notice of termination to each of the
other parties hereto.”
2.Except as amended in this Amendment, all terms of the Omnibus Agreement shall
remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
TETRA TECHNOLOGIES, INC.


By: /s/ Elijio V. Serrano
Name: Elijio V. Serrano
Title: Sr. V.P. and CFO
COMPRESSCO PARTNERS GP INC.


By:/s/ James P. Rounsavall
Name: James P. Rounsavall
 Title: CFO


COMPRESSCO PARTNERS, L.P.
By:Compressco Partners GP Inc.,
its general partner


By:/s/ James P. Rounsavall
Name: James P. Rounsavall
Title: CFO







